DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al., US 9874320 (hereinafter Price).
Regarding claim 1, Price teaches a retrofit light mount comprising: a pivot rack (Figure 1), wherein the pivot rack is elongated (id), wherein the pivot rack is configured to install to a T-bar frame (Figure 11); 5a lamp having an LED (118) box and a reflector (112), wherein the lamp has a pivot end and a distal end (Figure 11); a pair of spade hooks (113, Figure 5) formed on the pivot end, including a first spade hook and a second spade hook (see Figure 5); an inside rack vertical portion formed on the pivot rack (105), wherein the inside rack 10vertical portion is a vertically oriented panel; and a first notch and a second notch formed on the inside rack vertical portion (103, Figure 2), wherein the first notch is configured to receive the first spade hook, and wherein the second notch is configured to receive the second spade hook (Figures 3 and 5).

Regarding claim 3, Price further teaches a second notch right shoulder and 20a second notch left shoulder, wherein the second notch right shoulder is formed to the right of the second notch, wherein the second notch left shoulder is formed to the left of the second notch, wherein the second notch right shoulder slopes toward the second notch, and wherein the second notch left shoulder slopes toward the second notch (id).
Regarding claim 4, Price further teaches the pivot rack has a U shape when viewed 25from above (Figure 3).
Regarding claim 5, Price further teaches the spade hook has a spade hook base, wherein a spade hook post extends upwardly from the spade hook base, wherein the spade hook top panel extends forwardly from the spade hook post, wherein the spade hook tip panel extends downwardly from the spade hook top panel (113, Figures 5 and 7).
Regarding claim 6, Price further teaches the lamp further includes an edge retainer mounted at a distal end, wherein the edge retainer has an edge retainer base connected to -13-the lamp, wherein an edge retainer protruding portion extends upwardly from the edge retainer base, wherein an edge retainer extension tab extends laterally from the edge retainer protruding portion (115).
Regarding claim 7, Price further teaches the pivot rack further includes a second 5vertical edge panel forward of the inside rack vertical portion, wherein the second vertical edge panel is parallel to the inside rack vertical portion (107).

Regarding claim 9, Price further teaches a first notch right shoulder and a first notch left shoulder, wherein the first notch right shoulder is formed to the right of the first notch, wherein the first notch left shoulder is formed to the left of the first notch (108).
Regarding claim 10, Price further teaches a second notch right shoulder and a second notch left shoulder, wherein the second notch right shoulder is formed to the 20right of the second notch, wherein the second notch left shoulder is formed to the left of the second notch (108).
Regarding claim 11, Price further teaches the pivot rack has a U shape when viewed from above (Figure 3).
Regarding claim 12, Price further teaches the spade hook has a spade hook base, 25wherein a spade hook post extends upwardly from the spade hook base, wherein the spade hook top panel extends forwardly from the spade hook post, wherein the spade hook tip panel extends downwardly from the spade hook top panel (113, Figures 5 and 7).
Regarding claim 13, Price further teaches an edge retainer mounted at a distal end, wherein the edge retainer has an edge retainer base connected to 30the lamp, wherein an edge retainer protruding portion extends upwardly from the edge -14-retainer base, wherein an edge retainer extension tab extends laterally from the edge retainer protruding portion (115).

Regarding claim 15, Price further teaches the spade hook has a spade hook base, wherein a spade hook post extends upwardly from the spade hook base, wherein the spade hook top panel extends forwardly from the spade hook post, wherein the spade hook tip panel extends downwardly from the spade hook top panel (113, Figures 5 and 7).
Regarding claim 16, Price further teaches an edge retainer mounted at a distal end (115), wherein the edge retainer has an edge retainer base connected to -15-the lamp, wherein an edge retainer protruding portion extends upwardly from the edge retainer base, wherein an edge retainer extension tab extends laterally from the edge retainer protruding portion (115, Figure 4).

Regarding claim 18, Price further teaches the pivot rack further includes a first vertical edge panel and a third vertical edge panel, wherein the first vertical edge panel is parallel to the third vertical edge panel, wherein the first vertical edge panel is 10perpendicular to the inside rack vertical portion, wherein the third vertical edge panel is perpendicular to the inside rack vertical portion, wherein the third vertical edge panel is spaced apart from the inside rack vertical portion at a first inside opening, wherein the first vertical edge panel is spaced apart from the inside rack vertical portion at a second inside opening (Figure 3, 102, 107 and 105).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875